
	
		I
		111th CONGRESS
		2d Session
		H. R. 4680
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Mr. Ellsworth
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce the employer portion of payroll taxes in the
		  case of employers who expand payroll in 2010 and 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs Momentum Act of 2010.
		2.Reduction in
			 employer portion of payroll tax for certain employers increasing
			 payroll
			(a)In
			 generalIn the case of any
			 calendar quarter beginning in 2010 or 2011, the aggregate amount of employer
			 payroll tax deposits of an employer shall be reduced (but not below zero) by an
			 amount equal to the applicable percentage of the payroll increase of such
			 employer for such calendar quarter.
			(b)Definitions and
			 special rulesFor purposes of this section—
				(1)Employer payroll
			 tax depositsThe term
			 employer payroll tax deposits means deposits an employer is
			 required to make under section 6302 of the Internal Revenue Code of 1986 of
			 taxes imposed on such employer under section 3111 of such Code with respect to
			 individuals in his employ.
				(2)Applicable
			 percentageThe applicable percentage shall be—
					(A)in the case of any
			 calendar quarter beginning in 2010, 10 percent, and
					(B)in the case of any
			 calendar quarter beginning in 2011, 5 percent.
					(3)Payroll
			 increase
					(A)In
			 generalThe term payroll increase means, with
			 respect to an employer for a calendar quarter, the excess (if any) of—
						(i)the
			 aggregate amount of qualified wages (as defined in section 3121(a) of such
			 Code) paid by such employer to all employees for such calendar quarter,
			 over
						(ii)aggregate amount
			 of inflation adjusted qualified wages paid by such employer to all employees
			 for the same calendar quarter in the preceding calendar year.
						(B)Qualified
			 wagesThe term qualified wages means, with respect
			 to an employee, so much of such employee’s wages (as defined in section
			 3121(a)) of such Code) as does not exceed $32,000.
					(C)Inflation
			 adjusted qualified wagesThe
			 term inflation adjusted qualified wages means an amount equal
			 to—
						(i)qualified wages
			 with respect to an employee, multiplied by
						(ii)the
			 cost-of-living adjustment determined under section 1(f)(3) for the calendar
			 year for which the reduction in deposits under this section is being determined
			 occurs, determined by substituting ‘calendar year 2009’ for ‘calendar year
			 1992’ in subparagraph (B) thereof.
						(4)Denial of double
			 benefitThe amount of any
			 deduction allowable to the employer under chapter 1 of such Code for taxes paid
			 under section 3111 of such Code with respect to employment during any calendar
			 quarter shall be reduced by the amount by which the employer payroll tax
			 deposits of such employer are reduced under subsection (a) for such
			 quarter.
				(5)Wages must be
			 for trade or businessA rule similar to the rule of section 51(f)
			 of such Code shall apply.
				(6)Adjustments for
			 certain acquisitions, etcUnder regulations prescribed by the
			 Secretary—
					(A)AcquisitionsIf,
			 after December 31, 2009, an employer acquires the major portion of a trade or
			 business of another person (hereafter in this paragraph referred to as the
			 predecessor) or the major portion of a separate unit of a trade or
			 business of a predecessor, then, for purposes of applying this section for any
			 calendar quarter ending after such acquisition, the amount of wages or
			 compensation deemed paid by the employer during periods before such acquisition
			 shall be increased by so much of such wages or compensation paid by the
			 predecessor with respect to the acquired trade or business as is attributable
			 to the portion of such trade or business acquired by the employer.
					(B)DispositionsIf,
			 after December 31, 2009—
						(i)an employer
			 disposes of the major portion of any trade or business of the employer or the
			 major portion of a separate unit of a trade or business of the employer in a
			 transaction to which paragraph (1) applies, and
						(ii)the employer
			 furnishes the acquiring person such information as is necessary for the
			 application of subparagraph (A),
						then, for purposes of applying
			 this section for any calendar quarter ending after such disposition, the amount
			 of wages or compensation deemed paid by the employer during periods before such
			 disposition shall be reduced by so much of such wages as is attributable to
			 such trade or business or separate unit.(7)Employers not on
			 quarterly systemThe
			 Secretary of the Treasury shall prescribe rules for the application of this
			 section in the case of an eligible employer whose required income tax deposits
			 are not made on a quarterly basis.
				
